
	

113 HR 353 IH: To require the Secretary of the Treasury to implement a program to prevent the fraudulent use of taxpayer identification numbers of residents of United States territories and possessions to be used to obtain a credit or refund on tax returns filed with the United States.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 353
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Secretary of the Treasury to implement a
		  program to prevent the fraudulent use of taxpayer identification numbers of
		  residents of United States territories and possessions to be used to obtain a
		  credit or refund on tax returns filed with the United States.
	
	
		1.Program to prevent fraudulent
			 use of taxpayer identification numbers of residents of territories and
			 possessionsThe Secretary of
			 the Treasury shall, in coordination with the territories and possessions of the
			 United States, implement a program to prevent the fraudulent use of taxpayer
			 identification numbers of residents of such territories and possessions to
			 obtain a refund or credit against any tax imposed by the Internal Revenue Code
			 of 1986. Such program shall include a comparison of all income tax returns
			 filed with the United States and any territory or possession of the United
			 States, under the same taxpayer identification number.
		
